As filed with the Securities and Exchange Commission on July 15, 2014 Securities Act Registration No. 333-123290 Investment Company Act Reg. No. 811-21726 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 32 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 34 [X] (Check appropriate box or boxes.) 360 FUNDS (Exact Name of Registrant as Specified in Charter) 4520 Main Street, Suite 1425 Kansas City, MO 64111 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (888) 263-5593 Randall Linscott 4520 Main Street, Suite 1425 Kansas City, MO 64111 (Name and Address of Agent for Service) With Copies To: Matthew A. Swendiman, Esq. Graydon Head & Ritchey LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH 45202 Approximate Date of Proposed Public Offering: Immediately following effectiveness of this registration statement amendment. It is proposed that this filing will become effective (check appropriate box) |X| immediately upon filing pursuant to paragraph (b) |_| on (date) pursuant to paragraph (b) |_| 60 days after filing pursuant to paragraph (a)(1) |_| on (date) pursuant to paragraph (a)(1) |_| 75 days after filing pursuant to paragraph (a)(2) |_| on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: |_| This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 32 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in Kansas City, Missouri on the 15thday of July, 2014. 360 Funds Trust By: /s/ Randall Linscott Randall Linscott, President and Trustee Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 32 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. * July 15, 2014 Art Falk, Trustee Date * July 15, 2014 Thomas Krausz, Trustee Date * July 15, 2014 Tom M. Wirtshafter, Trustee Date /s/ Randall Linscott July 15, 2014 Randall Linscott, Trustee and President Date /s/ Larry Beaver July 15, 2014 Larry Beaver, Treasurer Date * By: s/ Randall Linscott July 15, 2014 Randall Linscott, Attorney-in-Fact Date: July 15, 2014
